                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §         Case No. 6:10-CR-17-10
                                                §
CHRISTIE RENE TULL                              §

                                  MEMORANDUM ORDER

       The Court referred a petition, alleging violation of supervised release conditions, to

United States Magistrate Judge Roy Payne at Marshall, Texas for consideration pursuant to

applicable laws and orders of this Court. The Court has received and considered the Report of

the United States Magistrate Judge filed pursuant to such order, along with the record, pleadings,

and all available evidence.

       At the close of the March 1, 2019, revocation hearing, Defendant, defense counsel and

counsel for the government signed a standard form waiving their right to object to the proposed

findings and recommendations contained in the United States Magistrate Judge's report,

consenting to revocation of supervised release and consenting to the imposition of the sentence

recommended in the report. Defendant also waived her right to be present and speak before the

District Judge imposes the recommended sentence. Therefore, the Court may act on the report

and recommendation immediately.

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct and the report of the Magistrate Judge is ADOPTED. It is therefore

       ORDERED that the Defendant=s plea of true to allegation #2 as set forth in the

government=s petition be ACCEPTED.           Based upon the Defendant=s plea of true to the

allegations, the Court finds that the Defendant violated the conditions of her supervised release.
       .
It is further

        ORDERED that the Defendant=s supervised release be REVOKED. Judgment and

commitment will be entered separately, in accordance with the Magistrate Judge's

recommendations. It is further

        ORDERED that the Defendant be committed to the custody of the Bureau of Prisons to

be imprisoned for a term of three months, with no supervised release to follow such term of

imprisonment.

         SIGNED this 4th day of March, 2019.



                                                      ____________________________________
                                                      ROBERT W. SCHROEDER III
                                                      UNITED STATES DISTRICT JUDGE




                                               2
